Citation Nr: 1422447	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, including scars from surgical removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran and his spouse testified before the undersigned in a video-conference hearing in October 2012.  A transcript of the hearing was reviewed prior to this decision.


FINDINGS OF FACT

The Veteran's current soft tissue sarcoma is related to herbicide exposure in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria of service connection for soft tissue sarcoma are met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Additionally, certain diseases, including soft tissue sarcoma, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran is competent to report symptoms and experiences observable by his senses, including events during his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as he has been detailed and consistent and the record includes character endorsements from three of the Veteran's community members, including a sheriff.

The Veteran has soft tissue sarcoma currently.  During the hearing, the Veteran reported having cancerous tumors removed and having residual scars.  A September 2009 letter from the VA Tennessee Valley Healthcare System notes that the results of an examination and laboratory tests indicate he had soft tissue sarcoma. 

During the hearing, the Veteran reported being in the Republic of Vietnam in 1966 and 1967 while working as a crew chief on various aircrafts that landed in-country.  The Veteran's service records do not specifically corroborate this statement, but they show that the Veteran's military occupational specialty was crew chief and he was aboard 87 flights that flew over South Vietnam in 1966.  Given the Veteran's testimony and the service records, the Board finds that the Veteran was present in the Republic of Vietnam during the presumptive period for exposure to herbicides.  

Based on the presumption of exposure to herbicides and the current diagnosis of soft tissue sarcoma, a causal relationship is presumed, and the criteria of service connection have been met.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for soft tissue sarcoma is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


